UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 14, 2012 Global Telecom & Technology, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-51211 20-2096338 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8484 Westpark Drive Suite 720 McLean, VA 22102 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (703) 442-5500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07. Submission of Matters to a Vote of Security Holders. At our 2012 Annual Meeting of Stockholders held on June 14, 2012, our stockholders voted on the election of directors.At the close of business on April 16, 2012, the record date for the determination of stockholders entitled to vote at the Annual Meeting, there were 18,921,798 shares of our common stock issued and outstanding and entitled to vote at the Annual Meeting.The holders of 11,908,360 shares of our common stock were represented in person or by proxy at the Annual Meeting, constituting a quorum. At the Annual Meeting, each of the persons identified below was re-elected as a director, with the final voting results as specified below. Nominee for Director Votes For VotesWithheld Abstentions BrokerNon-Votes Richard D. Calder 0 0 H. Brian Thompson 0 0 S. Joseph Bruno 0 0 Didier Delepine 0 0 Rhodric C. Hackman 0 0 Howard E. Janzen 0 0 Morgan O’Brien 0 0 Theodore B. Smith, III 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL TELECOM & TECHNOLOGY, INC. By /s/ Chris McKee Chris McKee Secretary and General Counsel Date: June 20, 2012
